Citation Nr: 1314399	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a colon disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in January 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  As will be discussed below, there has not been substantial compliance with the remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals that the file contains VA treatment records that are relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013 the Board remanded this issue for a VA examination to determine the diagnosis and etiology of the Veteran's current colon-related disabilities.  The Veteran was afforded a VA examination in January 2013 by a VA staff physician.  The examiner reviewed the claims file and discussed history with the Veteran, ultimately diagnosing him with internal hemorrhoids, diverticulosis, and irritable bowel syndrome.  The examiner opined that the Veteran's diverticulosis and internal hemorrhoids began years after the Veteran's discharge from service and were not etiologically related to his active military service or to exposure.  He also found that the Veteran's irritable bowel syndrome clearly and unmistakably pre-existed his service and was not aggravated beyond its natural progression while in the service.  See 38 C.F.R. § 3.304(b) (2012).

Unfortunately, the examiner failed to address the question of aggravation by the Veteran's currently service-connected posttraumatic stress disorder (PTSD), as was requested by the January 2013 remand.  The Board is obligated by law to ensure that the RO and AMC comply with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  The January 2013 examiner noted in his examination report that exacerbation related to service-connected PTSD was discussed in the Veteran's mental health examination.  While the examiner presumably is referring the psychiatric examination afforded to the Veteran in December 2011, that examination did not, in fact, address the question of aggravation of any colon disorders by PTSD, but, rather, only stated that the Veteran's generalized anxiety disorder was not aggravated by his service or other service-connected disability.  It does not appear that a mental health assessment was done as part of the 2013 exam.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above that existing prior to the aggravation.  Id.  In this case, the Veteran's medical records indicate that his irritable bowel syndrome has been aggravated by anxiety in the past, but there is currently no evidence of record relating the impact of PTSD on his irritable bowel syndrome or other colon-related disorders, or the extent of that impact.

Therefore, the Board finds that an additional medical opinion is necessary to determine whether the Veteran's colon-related disorders, to include irritable bowel syndrome, was caused or aggravated by his service-connected PTSD, in order to ensure compliance with the January 2013 remand directives and to provide sufficient evidence to adjudicate the Veteran's claim.  Stegall, 11 Vet. App. 268.  It is thought that this opinion most appropriately comes from the gastrointestinal examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2013 VA examination and request that he prepare an addendum to the examination report which addresses the following:

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability, to include irritable bowel syndrome, is caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  The Veteran may also be scheduled for another VA examination if this is deemed necessary by the examiner.

If the examiner who conducted the January 2013 VA examination is not available, forward the record to a similarly situated examiner.  If it is concluded that a new examination is indicated, schedule the Veteran for a new VA examination for colon disorders and request that the examiner address the same question as above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

2.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiners documented their consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


